DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). When discussing the reflection system the terms “emit” and emitting in claims 1, 2, and 12 are used by the claim to mean “direct” and “directing”, while the accepted meaning is “produce and discharge”. The term is indefinite because the specification does not clearly redefine the term.
For the purposes of examination, when discussing the reflection system the terms “emit” and “emitting” are interpreted as “directed” and “directing”. Note that the emitting diode. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (2014/0043805) in view of Yamaguchi (6,654,151).
With respect to claims 1-3, Yamamura teaches a lighting system (20) for an automotive vehicle headlight (10), the lighting system comprising: a light source (28) comprising a light-emitting diode (paragraph 77), said light source configured to selectively activate and deactivate and, when activated, generate a light radiation (paragraphs 77, 88, and 132); a focusing means (30); and a scanning device (26) receiving the light radiation generated by the light source (Fig. 2), the scanning device comprising: at least one rotatably mobile reflection system (26) and a unit configured to move the reflection system (paragraph 78), the scanning device configured to reflect and to distribute the light radiation spatially by directing a light beam (Fig. 2), wherein at least said light source is configured such that a generally substantially rectangular light beam (Fig. 6a; paragraph 87), oriented along a vertical direction, is emitted (Fig. 6a; paragraph 87), wherein the scanning device is configured to scan the generally [claim 1].  
Yamamura does not explicitly teach a scanning device receiving the light radiation generated by the light source and transmitted by the focusing means (claim 1); wherein the light source comprises a plurality of light- emitting diodes arranged to form a set of diodes having a rectangular shape (claim 3); wherein the reflection system is mobile about an axis parallel to said vertical direction (claim 4).  
As for claim 1, Yamaguchi also drawn to lighting systems including scanning devices, teaches a scanning device (7) receiving a light radiation generated by a light source (3) and transmitted by a focusing means (4).
As for claim 3, Yamaguchi wherein the light source (3) comprises a plurality of light-emitting diodes (3-1 to 3-600) arranged to form a set of diodes having a rectangular shape (Fig. 1).  
As for claim 4, Yamaguchi teaches wherein the reflection system (7) is mobile about an axis parallel to said vertical direction (Fig. 1).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the focusing means, set of diodes, and reflection system with axis of Yamaguchi in the lighting system of Yamamura, in order to produce a large size of visible light with a significantly small number of light sources (column 1, lines 21-28 of Yamaguchi). 

As for claim 5, Yamamura teaches wherein the reflection system is configured to carry out a complete rotational movement of the light beam (paragraphs 131-132).  
As for claim 6, Yamamura teaches wherein the reflection system (26) comprises a cylindrical part (26b) disposed on an outer periphery of the reflection system (Figs. 1-3) and having a plurality of mirrors (26a) arranged on either side around the outer periphery (Figs. 1-3).  
As for claim 7, Yamamura teaches wherein the reflection system is configured to carry out an oscillatory rotational movement of the light beam, the oscillatory rotational movement having an angle of rotation less than 180° (Figs. 4A-4J).  
As for claim 8, Yamamura teaches wherein the unit comprises a direct current brushless motor (paragraph 84).  
As for claim 10, Yamamura teaches wherein the unit is configured to move the scanning device at an angular speed greater than 3000° per second (paragraphs 131-132; *note that 1Hz for the 3 bladed reflection system of would be 120° per second, so 3000° per second would equal 25Hz).  
As for claim 11, Yamamura further teaches a headlight for an automotive vehicle (Fig. 1 and Abstract).
.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura and Yamaguchi, as is applied to claim 1 above, further in view of Yagi et al. (2009/0015388).
With respect to claim 9, Yamamura and Yamaguchi teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein the unit comprises a piezoelectric motor (claim 9).  
As for claim 9, Yagi also drawn to lighting systems for automotive vehicles, teaches a unit comprises a piezoelectric motor (paragraph 48).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the piezoelectric motor of Yagi in the lighting system of Yamamura, since Yagi teaches a piezoelectric motor is an obvious alternative to the motor of Yamamura (paragraph 48 of Yagi).


Response to Arguments
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive.
The Objections to the Specification and the Claims are overcome by the amendments submitted 29 December 2020.
With respect to the 35 U.S.C. 112(b) rejection above, the Applicant argues that “one skilled in the art, when presented with the claims of the present application in light of the specification, can readily ascertain their scope.” In this case, the terms “emit” and “emitting” are contrary to their ordinary meaning to one skilled in the art. Many reflectors in the art are coated with phosphors or fluorescent material that do in fact “emit” photons/light. The reflector of the present application does no such thing. Contrary to the Applicant’s arguments, the scope of the claims are absolutely contrary to the understanding of one skilled in the art. Appropriate correction is required.
With respect to the rejection of claims 1-8 and 10-12 over the combination of Yamamura and Yamaguchi, the Applicant initially argues that “the focusing means 4 of Yamaguchi does not provide a focused radiation to the polygon mirror…the focusing means 4 are arranged upstream of the projection. Accordingly, the light transmitted to the polygon mirror 7 comes from the projector 6 but not from the focusing means 4.” First it is appointed out the claims include “comprising” language, therefore if the prior art includes the claimed feature, regardless of features not relied upon in the rejection, the prior art is reasonably interpreted as reading on the “comprising” claims. In this case, both the focusing means 4 and the projector 6 transmit light to the scanning device 7. Therefore, Yamaguchi is reasonably interpreted as teaching a lighting system comprising a scanning device (7) receiving a light radiation generated by a light source (3) and transmitted by a focusing means (4).
In response to the reasonable interpretation the Applicant further argues that one skilled in the art “would have ended up with a lighting system with unnecessary focusing means arranged upstream the source.” Being that the Applicant provides no evidence for this argument, the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. But further, Yamaguchi teaches an LED array 3 capable of producing far more light than the light source 28 shown in Figs. 1-2 of Yamamura. The light source/array (3) of Yamaguchi produces light over an area greater than the scanning devices of Yamamura and Yamaguchi. Therefore, a focusing means (4) is required in order to produce a large amount/size of visible light that would impinge on the scanning device. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        4/2/21